Opinion filed November 17, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00222-CV
                                        __________

                       IN THE MATTER OF F.D.L., A CHILD


                          On Appeal from the County Court at Law

                                    Midland County, Texas

                                  Trial Court Cause No. J06219


                           MEMORANDUM                   OPINION
       This is an appeal from a finding that F.D.L. engaged in delinquent conduct. F.L. is the
child’s father and joint managing conservator.      With the assistance of the child’s retained
counsel, he filed a notice of appeal on behalf of the child. F.L. has now filed a motion to dismiss
the appeal pursuant to TEX. R. APP. P. 42.2 wherein he seeks to withdraw his notice of appeal and
dismiss the appeal. The child’s retained counsel also signed the motion to dismiss the appeal.
       We note that Rule 42.2 is the rule governing the dismissal of criminal appeals. Appeals
in juvenile proceedings are governed by the appellate rules for civil appeals. See TEX. FAM.
CODE ANN. § 56.01(b) (West Supp. 2011). Thus, TEX. R. APP. P. 42.1 applies. F.L.’s motion
complies with Rule 42.1(a)(1). Accordingly, the motion is granted.
       The notice of appeal is withdrawn, and the appeal is dismissed.


                                                                                PER CURIAM

November 17, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1




       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                2